620 S.E.2d 862 (2005)
360 N.C. 56
Judith Lynn JACKSON
v.
Fred H. JACKSON, Jr.
No. 172A05.
Supreme Court of North Carolina.
November 4, 2005.
Reid, Lewis, Deese, Nance & Person, LLP, by Renny W. Deese, Fayetteville, for plaintiff-appellant.
Sullivan & Grace, P.A., by Nancy L. Grace, Raleigh, for defendant-appellee.
*863 PER CURIAM.
For the reasons stated in the dissenting opinion, the decision of the Court of Appeals is reversed. The case is remanded to the Court of Appeals for further remand to the trial court for further proceedings.
REVERSED AND REMANDED.